DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Information processing apparatus for displaying an application item predetermined information related to a printer is received”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that CPU 103 of figure 1 corresponds to the determination unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, parent claim 1 states “activating the predetermined application by registering, based on a determination that the predetermined information has been obtained, activity information” and claim 5 then states “the predetermined information is not obtained when the activity information is registered” which appears to directly contradict claim 1.  That is to say, how can “the activity information” be registered without the predetermined information being obtained (claim 5) if the activity information is only registered when the predetermined information has been obtained (claim 1).  Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2008/0062461 by Shiono et al.
2)	Regarding claim 1, Shiono teaches a non-transitory computer-readable storage medium storing a predetermined application that displays information related to a printer (figure 1, item 2; variety of MFPs) and is executed by a computer (figure 1, item 1; terminal computers) which includes an operating system for displaying a display item for activating an application (paragraph 25; figure 2; terminal 1 contains a variety of drivers and applications controlled by portion 12), wherein the computer uses the predetermined application to determine whether predetermined information related to the printer has been obtained when the predetermined application has been activated (paragraph 35; after activation of a particular printing driver status information related to a printer is received), and cause the operating system to display the display item (figure 5; display of icon “items”) for activating the predetermined application by registering, based on a determination that the predetermined information has been obtained, activity information related to an activity of the predetermined application in the operating system (paragraphs 35 and 36; 
3)	Regarding claim 2, Shiono teaches the medium according to claim 1, wherein the medium stores a program to cause the computer to further function to generate the activity information based on the predetermined information (paragraph 36; particular visual icon changes [part of the activity information] is based upon the status information received).
4)	Regarding claim 3, Shiono teaches the medium according to claim 1, wherein the predetermined information is information about a predetermined error or a predetermined warning that occurred in the printer (paragraph 35; predetermined information can be error information).
5)	Regarding claim 4, Shiono teaches the medium according to claim 1, wherein the predetermined application can be activated based on execution of printing by the printer (paragraph 32; icons appear when particular printer application is activated), and the predetermined application does not perform the registration in a case in which the predetermined application has been activated based on the execution of printing by the printer and the predetermined information has not been obtained (paragraph 35; icon is only changed to an error state [i.e. “registered”] when an error is detected, icon is not changed to an error state when an error is not detected).
6)	Regarding claim 5, Shiono teaches the medium according to claim 1, wherein in a case in which the predetermined information is not obtained when the activity information is registered in the operating system, the predetermined application 
	NOTE: Due to the contradiction noted in the rejection of claim 5 above, examiner has made a guess at the intended scope of the invention for examination to essentially mean: when no error is sent during a successful printing the activity icon is then removed.
7)	Regarding claim 6, Shiono teaches the medium according to claim 1, wherein the predetermined application performs control to cause a display unit to display a display image corresponding to contents of the activity (paragraph 36; various different icon changes can signify different errors).
8)	Regarding claim 7, Shiono teaches the medium according to claim 1, wherein the computer can activate the predetermined application by a user by selecting the display item displayed on a display unit, and when the predetermined application is activated by the user by selecting the display item, the predetermined application displays a user interface corresponding to the activity (paragraph 36; icons in error can be interacted with through a pop-up, thereby activating part of the application).
9)	Claim 8 is taught in the same manner as detailed in the rejection of claim 1 above with the “information processing apparatus” being analogous to the previously claimed “computer” and the “determination unit” being disclosed by figure 1, item 12, the controlling portion.
10)	Claims 9-15 are taught in the same manner as described in the rejections of claims 1-7 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672